     Case 1:20-cv-08431-AJN-GWG Document 61
                                         59 Filed 08/16/21
                                                  08/13/21 Page 1 of 15




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

                                                                                             8/16/21
 LRN CORPORATION,

                Plaintiff,

         vs.                                             Case No. 1:20-cv-08431-AJN

 MARKEL INSURANCE COMPANY and
 ARCH INSURANCE COMPANY,

                Defendants.


               JOINT STIPULATION GOVERNING THE PRODUCTION OF
                 DISCOVERY MATERIALS AND PROTECTIVE ORDER

       IT IS HEREBY STIPULATED AND AGREED, by and among, LRN Corporation

(“LRN”), Markel Insurance Company (“Markel”) and Arch Insurance Company (“Arch”)

(collectively, the “Parties” and each, a “Party”), through their respective undersigned counsel, that

the following terms and conditions of this Joint Stipulation Governing the Production of Discovery

Materials and Protective Order (this “Order”) shall govern the collection, production, and handling

of documents, things, depositions and deposition exhibits, written discovery responses, testimony,

portion(s) of any of these things, and any other information produced, given, or exchanged between

any Party to this case and any other Party or non-parties in the above-referenced action

(collectively, the “Material”).

Discovery and ESI Protocol

       1. Preservation. The Parties shall take reasonable and proportional steps to preserve

reasonably-accessible documents and electronically stored information (“ESI”) that are relevant

to the claims and defenses in this matter.

       2. Inaccessible ESI. The Parties agree that the Parties need not preserve, search for, or
     Case 1:20-cv-08431-AJN-GWG Document 61
                                         59 Filed 08/16/21
                                                  08/13/21 Page 2 of 15




produce: (1) deleted, slack, fragmented, or other data only accessible by forensics; (2) random

access memory (RAM), temporary files, or other data difficult to preserve without disabling the

operating system; (3) on-line access data such as temporary internet files, history, cache, cookies,

and the like; (4) server, system, or network logs; (5) data remaining from systems no longer in use

that is unintelligible on the systems currently in use; and (6) back-up data that is entirely

duplicative of data that can be collected elsewhere. Also, absent a showing of good cause, the

following are deemed not reasonably accessible and need not be collected or preserved: (1) mobile

phones and personal devices; (2) voicemail messages; and (3) instant messages and/or chats,

including those on platforms such as Google texting platforms.

       3.       Identification and collection of custodial documents and ESI. The Parties will

take reasonable steps to produce responsive ESI stored on reasonably accessible sources. It is the

producing Party’s right to determine the best method of search and review and how it will comply

with its obligations pursuant to Federal Rule of Civil Procedure 26.

       4.       Archived materials. Archives that are created primarily for back-ups or disaster

recovery purposes and not used as reference materials in the ordinary course of a Party’s business

operations need not be searched or produced absent good cause, and further subject to the

producing Party’s claim of undue burden or cost or other objections.

       5.       Deduplication and threading. The Parties may employ, at their own election,

industry-standard deduplication procedures globally across non-email ESI at the document level

and globally across e-mail at the family level to avoid the production of documents and/or email

families that are complete duplicates of others already produced, included as email attachments,

or selected for production. Duplicate documents or email eliminated from production pursuant to

these processes will include an “All Custodian” metadata field listing each custodian who

possessed the duplicate document or email. A Party may also elect to “thread” emails to eliminate
                                             -2-
        Case 1:20-cv-08431-AJN-GWG Document 61
                                            59 Filed 08/16/21
                                                     08/13/21 Page 3 of 15




duplicative non-inclusive content so that only unique and final-in-time email content is produced.

   6.               Document production format. Documents and ESI shall be produced

as follows:

                a. Page-level Group IV TIFF images for B&W images @ 300 DPI.

                b. Page level JPEG format images for color items @ 300 DPI; but color documents
                   for which only the email footer or other similarly inconsequential information is in
                   color may be produced in black and white.

                c. In the event information is redacted, regardless of format, images will be clearly
                   labeled to show that material has been redacted.

                d. TIFF or JPEG images should match the page level PRODBEG number, and placed
                   in a separate image folder labeled “Images.”

Image linking load files shall be provided to indicate the location and unitization of the TIFF files.

If a document is more than one page, the unitization of the document and any attachments and/or

affixed notes shall be maintained as they existed in the original document.

          7.        Parent-child relationships. The association between an attachment and its parent

document must be preserved in such a way that a document and any attachments to that document

are produced in the same production set and are identifiable as parent and child.

          8.        Footer. Each image is to be endorsed with a unique serial (“BATES”) number.

The BATES number shall not obscure any information in the image and placed in the lower right

corner. Any other endorsement, such as a confidentiality stamp, should be placed in the lower left

corner.

          9.        Embedded files. Embedded files, except for images and logos embedded in

emails, are to be produced as family groups. Embedded files should be assigned BATES numbers

that directly follow the BATES numbers on the documents within which they are embedded.

          10.       Native files. The Parties agree that all spreadsheets (including but not limited to

Microsoft Excel files), video files, or audio files may be produced in native format in lieu of TIFFs.
                                                   -3-
     Case 1:20-cv-08431-AJN-GWG Document 61
                                         59 Filed 08/16/21
                                                  08/13/21 Page 4 of 15




To the extent any arise, the Parties will meet-and-confer regarding the production of native files

in other situations where an electronic document cannot be produced accurately in the TIFF image

format. For all native files produced, a slip sheet shall be included noting that a document was

produced in native format. Documents produced in native format should have extracted text/OCR

provided to the extent feasible or available. The native files should be named after the

corresponding PRODBEG number and placed in a separate folder labeled “Natives.”

       11.      Load files and metadata. An IPRO LFP or Opticon (OPT) image load file named

after the delivery volume for images and document boundaries only will accompany each

production. Metadata files included with the load file should be provided in accordance with

Exhibit A, if programmatically available. No Party is required to undertake a manual effort to

create data for the fields mentioned in Exhibit A if such metadata was not part of the original

collection (e.g., hard copy documents).

       12.      OCR/extracted text. All OCR or Extracted Text files will be provided on the

document level for all documents produced and will be named after the corresponding PRODBEG

number with the extension of .txt, and placed in a separate folder labeled “Text.”

       13.      No obligation to convert third party productions. The Parties agree that any

document production received from a third party shall be produced in the format in which it was

received.

       14.      Privilege and redactions. To the extent a document or email family is withheld

or redacted on the basis of privilege, the Party withholding that document will prepare and produce

at the conclusion of all document production a privilege log. The Parties agree that available

metadata associated with each withheld or redacted document or email family will form the basis

for the privilege log in accordance with Federal Rule of Civil Procedure 26(b)(5). The Parties will

not be required to reflect in any privilege log any documents created on or after April 27, 2020.
                                                -4-
     Case 1:20-cv-08431-AJN-GWG Document 61
                                         59 Filed 08/16/21
                                                  08/13/21 Page 5 of 15




To the extent a Party believes it requires additional information regarding a document contained

on the privilege log, the Parties will meet-and-confer in an effort to identify and agree upon the

additional information to be supplied. Nothing in this Order will prevent a Receiving Party from

challenging the assertion of privilege or other protection with respect to any documents or

electronically stored information subject to discovery in this case.

Confidential Material

       15.     Scope. Any Party required to produce documents or information, or to provide

testimony pursuant to a subpoena or Court Order, may designate as “Confidential” and subject to

this Order any Material: (a) containing or reflecting trade secrets or proprietary, commercial,

financial, technical, competitively sensitive, or other confidential business information or data;

(b) containing personal/private information; (c) containing information received in confidence; or

(d) which the producing Party otherwise believes in good faith to be entitled to protection under

Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure (collectively, “Confidential Material”).

“Designating Party” means the Party who so designates the protected information; “Receiving

Party” means the Party to whom such information was produced or disclosed. Whenever possible,

the Designating Party must designate only those portions of a document, deposition, transcript, or

other material that contain the protected information and refrain from designating entire

documents.

       16.     Restricted Use. Confidential Material may be used only for the preparation, trial

and any appeal of this litigation, as well as related settlement negotiations, and shall not be used

for any other purpose without the written consent of the Designating Party. Confidential Material

shall not be disclosed to anyone other than those listed in Paragraph 17 of this Order, unless the

Receiving Party obtains prior written agreement from the Producing Party or this Court orders

otherwise. No Confidential Material may be disclosed to any person except in accordance with
                                           -5-
     Case 1:20-cv-08431-AJN-GWG Document 61
                                         59 Filed 08/16/21
                                                  08/13/21 Page 6 of 15




the terms of this Order. All persons in possession of Confidential Material agree to exercise

reasonable care with regard to the custody, use or storage is such information to ensure that its

confidentiality is maintained.

       17.       Access to “Confidential Information”. Other than as set forth in paragraph 16

above, Confidential Material may only be disclosed to the following individuals under the

following conditions:

             a. the Parties to this litigation and their counsel of record, outside counsel, and in-

                 house counsel;

             b. the affiliates, officers, directors, underwriters, claim service mangers, employees,

                 or agents of the Parties who have a need to know or see the Confidential Material

                 for purposes of this action;

             c. the retained experts or consultants of the Parties to this litigation, provided that prior

                 to disclosure, the expert or consultant must execute the attached “Agreement to be

                 Bound by Stipulation Governing Discovery Materials and Protective Order”;

             d. this Court and this Court’s personnel;

             e. any mediator or arbitrator engaged by the Parties to this litigation;

             f. any deponent or witness in this litigation;

             g. the vendors retained by the Parties to this litigation, to assist in preparing or

                 cataloging discovery, for trial, and/or for hearings including, without limitation,

                 court reporters, litigation support personnel, jury consultants, data retrieval and

                 storage vendors, demonstrative and audiovisual aid companies, and stenographers;

             h. the secretarial, paralegal, clerical, duplicating, and data processing personnel of any

                 of the foregoing;


                                                   -6-
     Case 1:20-cv-08431-AJN-GWG Document 61
                                         59 Filed 08/16/21
                                                  08/13/21 Page 7 of 15




             i.   the author or recipient of a document containing the Confidential Material or a

                  custodian or other person who otherwise possessed or knew the information;

             j.   to the extent contractually obligated, any insurer or reinsurer, and the Parties’

                  outside or in-house auditors as necessary in fulfilling their responsibilities in respect

                  to this matter;

             k. regulatory authorities if required by such regulatory body; and

             l.   other persons only after notice to all parties and upon order of the Court, or upon

                  written consent of the Parties.

       18.        Manner of Designation. Each page of any document subject to this Order shall be

stamped or otherwise affixed with the legend “CONFIDENTIAL” in a manner that does not

interfere with the legibility of the document to indicate that it is subject to this Order. Any

confidential designation which is inadvertently omitted subsequent to the Court’s Order may be

corrected by written notification to opposing counsel.

       19.        Third Party Requests for Information. If any Receiving Party (a) is subpoenaed

in another action, or (b) is served with a demand in another action to which the Receiving Party is

a party, or (c) is served with any other legal process by one not a party to this litigation, seeking

material which was produced or designated as Confidential Material in this action by someone

other than the Receiving Party, the Receiving Party shall give prompt written notice at the earliest

possible time of receipt of such subpoena, demand, or legal process, to those who produced or

designated the Confidential Material. The Receiving Party shall also respond to the subpoena,

demand, or legal process by setting forth the existence of this Order and shall cooperate with the

Producing Party so that the Producing Party can appear and object to production and in no event

shall ever provide any documents prior to giving written notice to the Producing Party. Nothing

herein shall be construed as requiring the Receiving Party or anyone else covered by this Order to
                                               -7-
     Case 1:20-cv-08431-AJN-GWG Document 61
                                         59 Filed 08/16/21
                                                  08/13/21 Page 8 of 15




challenge or appeal any order requiring production of Confidential Material covered by this Order,

or to subject himself, herself, or itself to any penalties for noncompliance with any legal process

or order, or to seek any relief from this Court.

       20.     In-Court Use of Designated Information. If Confidential Material designated

pursuant to this Order will or may be offered in evidence at a hearing or trial by a Receiving Party,

then the Receiving Party must give advance notice to the Producing Party prior to offering the

information so that any use or disclosure may be addressed in accordance with the Court’s case-

management or other pre-trial order, or by a motion in limine. If either Party seeks to file any of

the Confidential Material with the Court, they shall seek to file such documents under seal pursuant

to the Local Rules and the Policies and Procedures of this Court. Nothing in this Order shall be

construed as a waiver by a Party of any objections that may be raised as to the admissibility at trial

of any evidentiary materials.

       21.     Challenges to Designated Information. If counsel for a Receiving Party objects

to the designation of Confidential Material in whole or in part, counsel shall serve on the Producing

Party a written objection describing with particularity the grounds for objection. Counsel for the

Producing Party shall respond to the objection in writing within twenty-one (21) days, and state

with particularity the grounds in support of the designation and how/why it is appropriate for the

information at hand. If the Producing Party does not timely respond to the objection, the objection

stands and the challenged designation is deemed void. If a timely written response is made to the

objection, counsel shall confer in good faith within ten (10) days by phone in an effort to resolve

the dispute. If the dispute cannot be resolved, the proponent of the challenged designation shall

present the dispute to this Court. The Parties may, by written agreement, enlarge the deadlines set

forth in this paragraph.


                                                   -8-
     Case 1:20-cv-08431-AJN-GWG Document 61
                                         59 Filed 08/16/21
                                                  08/13/21 Page 9 of 15




       22.     Non-Waiver Effect of Designations. Neither the taking of, nor the failure to take,

any action to enforce the provisions of this Order, nor the failure to object to any designation, will

constitute a waiver of any Party’s claim or defense in this action or any other action or proceeding,

including but not limited to a claim or defense that any designated information is or is not

confidential, is or is not entitled to particular protection, or embodies or does not embody

information protectable by law.

       23.     Own Use. This Stipulation and Order has no effect upon, and shall not apply to, a

Producing Party’s use of its own Confidential Material for any purpose. Nothing in this Stipulation

and Order shall be interpreted to prohibit or prevent the Producing Party from using or discussing

its own Confidential Material in any way it sees fit or to so use or discuss that material for any

reason. Any such use or discussion of Confidential Material shall not be deemed a waiver of the

terms of this Order.

       24.     Failure to Make Designation. If, at any time, a Party discovers that it produced

or disclosed Confidential Material without designation, it may promptly notify the Receiving Party

and identify with particularity the information to be designated and the level of designation (the

claw-back notification). The Receiving Party may then request substitute production of the newly-

designated information. Within 30 days of receiving the claw-back notification, the Receiving

Party must (1) certify to the Producing Party it has appropriately marked or, if substitute production

has been requested, destroyed all unmarked copies that it received, made, and/or distributed; and

(2) if it was practicably unable to mark or destroy any information because disclosures occurred

while the Receiving Party was under no duty of confidentiality under the terms of this Order

regarding that information, the Receiving Party must reasonably provide as much information as

practicable to aid the Producing Party in protecting the information, consistently with the

Receiving Party’s attorney-client, work-product, and/or trial-preparation privileges.
                                              -9-
     Case 1:20-cv-08431-AJN-GWG Document 61
                                         59 Filed 08/16/21
                                                  08/13/21 Page 10 of 15




        B.       Inadvertent Production of Privileged Information. The Parties agree that the

inadvertent production of documents protected by the attorney-client privilege, the attorney work

product doctrine, or any other applicable privilege or protection, whether or not designated

Confidential Material under this Protective Order, shall not be deemed a waiver of any applicable

privilege or protection. If, at any time, a Party discovers that it produced information that it

reasonably believes is subject to protection under the attorney/client, work-product, or trial-

preparation privileges, then it must promptly notify each Receiving Party of the claim for

protection, the basis for it, amend its privilege log accordingly, and comply with Fed. R. Civ. P.

26(b)(5). Whenever possible, the Producing Party must produce substitute information that redacts

the information subject to the claimed protection. The Receiving Party must thereupon comply

with Fed. R. Civ. P. 26(b)(5) as to the information subject to the claimed protection.

        25.      Amendment or Modification. This Order is entered without prejudice to the right

of any Party to move the Court for modification of or relief from any of its terms on notice to the

other Parties.

        26.      Handling of Designated Information Upon Conclusion of Action. Upon final

settlement or other conclusion of this litigation, including any appeal, every Party subject to this

Order must either return all original Confidential Material to the originating source or maintain

and keep all Confidential Material confidential in accordance with this Order.

        27.      Continued Restrictions Under This Order. This Order shall survive the final

termination of the case and remains in full force and effect unless modified by court order or by

written stipulation of the Parties.




                                               - 10 -
   Case 1:20-cv-08431-AJN-GWG Document 61
                                       59 Filed 08/16/21
                                                08/13/21 Page 11 of 15




Dated: August 13, 2021

REED SMITH LLP                          TRESSLER LLP

        s/John N. Ellison                       s/Michael Delhagen (with consent)
John N. Ellison                         Michael Delhagen
599 Lexington Avenue                    Jennifer Zaluski
New York, NY 10022                      One Penn Plaza, Suite 4701
T: (212) 521-5400                       New York, NY 10119
jellison@reedsmith.com                  T: (646) 833-0900
                                        mdelhagen@tresslerllp.com
David M. Halbreich (pro hac vice)       jzaluski@tresslerllp.com
355 South Grand Avenue
Suite 2900                              Attorneys for Markel Insurance Company
Los Angeles, CA 90071
T: (213) 457-8000
dhalbreich@reedsmith.com

Lisa A. Szymanski (pro hac vice)
Three Logan Square
1717 Arch Street, Suite 3100
Philadelphia, PA 19103
T: (215) 851-8100
lszymanski@reedsmith.com

Attorneys for LRN Corporation
                                        BAILEY CAVALIERI LLC

                                        s/Michael R. Goodstein (with consent)
                                        Michael R. Goodstein (pro hac vice)
                                        10 W. Broad Street, Suite 2100
                                        Columbus, OH 43215
                                        T: (614) 229-3231
                                        mgoodstein@reedsmith.com

                                        SCOOLIDGE PETERS RUSSOTTI
                                         & FOX, LLP
                                        Peter Scoolidge
                                        2 Park Avenue – 20th Floor
                                        New York, NY 10016
                                        T: (212) 729-7708
                                        peter@sprfllp.com

                                        Attorneys for Arch Insurance Company


                                    - 11 -
    Case 1:20-cv-08431-AJN-GWG Document 61
                                        59 Filed 08/16/21
                                                 08/13/21 Page 12 of 15




                 JOINT PROPOSED ORDER APPROVING
    STIPULATION GOVERNING DISCOVERY MATERIALS AND PROTECTIVE
                           AGREEMENT


DONE AND ORDERED in New
                    ________,                16
                        York New York, this ____day of August
                                                       _____, 2021.



                                          ___________________________________
                                                            Alison J. Nathan
                                          THE HONORABLE __________________

Copies furnished:
All counsel of record
                                        Nothing in this Order affects the parties'
                                        obligations to comply with Rule 4 of the Court's
                                        Individual Practices in Civil Cases governing
                                        redactions and filing under seal, or with any of the
                                        Court's other Individual Practices as relevant. SO
                                        ORDERED.
    Case 1:20-cv-08431-AJN-GWG Document 61
                                        59 Filed 08/16/21
                                                 08/13/21 Page 13 of 15




                                          Exhibit A

The following metadata fields or their equivalent should be provided with document disclosures:

 Field                            Description
 Begin Bates                      Beginning Bates Number for document.
 End Bates                        End Bates Number for document.
 Begin Attach                     Beginning Bates Number for Parent of Group/Family
                                  document.
 End Attach                       End Bates Number for Parent of Group/Family document.
 From                             Author of the email message.
 To                               Main recipient(s) of the email message.
 CC                               Recipient(s) of “Carbon Copies” of the email message.
 BCC                              Recipient(s) of “Blind Carbon Copies” of the email message.
 Date/Time Sent                   Sent date/time of an email message.
 Email_Subject                    Subject of the email message.
 Author                           Author field value pulled from metadata of the native file.
 File Title                       Title field value extracted from the metadata of the native
                                  file.
 File Name                        File Name field value extracted from the metadata of the
                                  native file.
 Custodian                        Textual value of custodian.
 Date/Time Created                Creation date/time of the native file.
 Filesize                         Size of native file, in bytes.
 MD5Hash                          MD5 hash-128-bit output.
 Attach                           Semi-colon delimited string of first level attachments in the
                                  email.
 Date/Time Last Modified          Date/Time the native file was last modified.
 PgCount                          Number of pages in a document.
 TextPath                         Logical file path to the text file.
 NativePath                       Logical file path to the native file.
     Case 1:20-cv-08431-AJN-GWG Document 61
                                         59 Filed 08/16/21
                                                  08/13/21 Page 14 of 15




                                                 EXHIBIT B

                                    UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF NEW YORK


 LRN CORPORATION,

                      Plaintiff,

          vs.                                                 Case No. 1:20-cv-08431-AJN

 MARKEL INSURANCE COMPANY and
 ARCH INSURANCE COMPANY,

                      Defendants.


              AGREEMENT TO BE BOUND BY JOINT STIPULATION
          GOVERNING DISCOVERY MATERIALS AND PROTECTIVE ORDER

         The undersigned hereby acknowledges that he/she has read the Joint Stipulation Governing

Discovery Materials and Protective Order in the above-captioned action and attached to this Order,

understands its terms, and agrees to be bound by its terms. The undersigned submits to the

jurisdiction of the United States District Court in the Southern District of New York for the purpose

of proceedings relating to my performance under, compliance with or violation of the Protective

Order.

         The undersigned understands that the terms of the Joint Stipulation Governing Discovery

Materials       and     Protective    Order   obligate   him/her   to   use   materials   designated   as

“CONFIDENTIAL” or substantially equivalent language, in accordance with the Joint Stipulation

Governing Discovery Materials and Protective Order solely for purposes of the above-captioned

action. The undersigned shall not to disclose any information contained in materials designated

as “CONFIDENTIAL” to any other person or entity.

         The undersigned agrees that at the conclusion of the litigation, he/she will return all
     Case 1:20-cv-08431-AJN-GWG Document 61
                                         59 Filed 08/16/21
                                                  08/13/21 Page 15 of 15




confidential information to the party or attorney from whom he/she received it.

       The     undersigned     understands     that   disclosure    of       information   designated

“CONFIDENTIAL” in violation of the Joint Stipulation Governing Discovery Materials and

Protective Order may constitute contempt of court.

I declare under penalty of perjury that the foregoing is true and correct.


Date: ____________________________________

Printed Name: ______________________________

Signature: _________________________________
